Citation Nr: 9910999	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peripheral neuropathy, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran had active service from April 1958 to February 
1961, May 1961 to May 1964, and from December 1964 to 
December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


FINDINGS OF FACT

1.  An unappealed March 1994 rating decision denied the 
veteran service connection for peripheral neuropathy, to 
include as due to herbicide exposure. 

2.  The regulations at 38 C.F.R. § 3.309 (e), governing the 
adjudication of service connection for peripheral neuropathy 
due to herbicide exposure, were liberalized by changes made 
effective on November 7, 1996 and now provide a new basis for 
establishing entitlement to benefits. 


CONCLUSIONS OF LAW

The veteran's current claim for service connection for 
peripheral neuropathy peripheral neuropathy, to include as 
due to herbicide exposure is a separate and distinct claim 
from the one denied in March 1994 on the basis of changed 
regulations, thereby warranting de novo review.  38 C.F.R. § 
3.103(a) (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed March 1994 rating decision denied the veteran 
service connection for peripheral neuropathy, to include as 
due to herbicide exposure.  The evidence of record at the 
time of the March 1994 denial included the veteran's service 
medical records (SMRs) relating to his active service from 
May 1961 to May 1964, and from December 1964 to December 1979 
(including active duty in Vietnam), and two post-service 
electromyelograms/nerve conduction studies (EMG/NCS) 
performed in October 1980.  The SMRs show the veteran was 
treated for some instances of numbness or tingling in the 
extremities.  The earlier EMG/NCS stated that "[t]he 
superficial peroneal nerve sensory latency is slightly 
prolonged, and the sural nerve conduction velocity is 
slightly slowed suggesting a mild sensory neuropathy."  In 
the second EMG/NCS, also conducted in October 1980 a few 
weeks later, the examiner opined "I do not presently see any 
evidence of neuropathy."  

The evidence associated with the claims file since the March 
1994 rating decision consists of VA treatment record for 
April 1997 and June 1997, which do not show the veteran 
complained of, was treated for, or diagnosed with, peripheral 
neuropathy, and subsequently dated lay statements by the 
veteran.  The veteran's written lay statements contend that 
he currently has peripheral neuropathy, which he states has 
persisted since it began during active service in 1971. 

The RO denied the veteran's claim for entitlement to service 
connection for peripheral neuropathy, to include as due to 
herbicide exposure, pursuant to a March 1994 rating decision, 
on the basis that peripheral neuropathy (described in the 
March 1994 rating decision as numbness and tingling of the 
extremities) was not a disease designated by statute or 
regulations to be secondary to herbicide exposure.  As 
previously noted, as the veteran did not file an appeal to 
the March 1994 rating decision, that decision is final 
pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103. 

The Board notes that subsequent to the RO's March 1994 
decision, the regulations pertaining to the diseases 
associated with exposure to Agent Orange were revised 
effective November 7, 1996.  61 Fed. Reg. 57586 (1996) 
(codified at 38 C.F.R. §§ 3.307(a) and 3.309(e)).  The 
regulations now specify that a presumption of service 
connection applies if acute or subacute peripheral neuropathy 
becomes manifest to the degree of 10 percent or more within 
one year following the last date on which the veteran was 
exposed to Agent Orange.  Because the regulation became 
effective after the veteran's application to reopen his claim 
for service connection was filed, he is entitled to the 
application of the regulation most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A veteran's exposure to Agent Orange will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e).  See McCartt v. West, No. 97-1831 
(U.S. Vet. App. Feb. 8, 1999).  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).  Note 2 
of 38 C.F.R. § 3.309(e) further defines acute and subacute 
peripheral neuropathy as meaning transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  In addition, acute and subacute peripheral 
neuropathy are required to become manifest to a compensable 
degree within one year from the last exposure.  38 C.F.R. §  
3.307(6)(ii).

The Court of Veterans Appeals (Court) held in Spencer v. 
Brown 4 Vet. App. 283 (1993), aff'd 17 F.3d 368, cert. denied 
115 S.Ct. 61 (1994), that when provisions of law or 
regulation create a new basis of entitlement to veterans 
benefits, as through liberalization of requirements for 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from the claim previously and finally denied prior to the 
liberalizing law or regulation.

In March 1994, the veteran's claim for service connection for 
peripheral neuropathy due to exposure to Agent Orange was 
denied after the RO determined that the claimed disability 
was not one of the presumptive diseases listed under 
38 C.F.R. § 3.309(e).  The Board finds that the changes to 38 
C.F.R. § 3.309(e)), effective November 7, 1996, has 
"liberalized" the law regarding claims for service 
connection for peripheral neuropathy due to exposure to 
certain herbicide agents.  Therefore, the veteran is not 
required to submit new and material evidence in order to 
obtain de novo review of his claim.  Based on the changes in 
regulation at 38 C.F.R. § 3.309 (e) (Effective November 7, 
1996), the veteran is entitled to have his claim for service 
connection for peripheral neuropathy due to exposure to Agent 
Orange decided following a de novo review of the evidence. 


ORDER

The veteran's claim to establish service connection for 
peripheral neuropathy due to exposure to Agent Orange is a 
new claim warranting de novo review.  To this extent, the 
appeal is granted.


                                                            
REMAND

The regulations at 38 C.F.R. § 3.309 (e), governing the 
adjudication of service connection for peripheral neuropathy 
due to herbicide exposure, were liberalized by changes made 
effective on November 7, 1996 and now provide a new basis for 
establishing entitlement to benefits.  Accordingly, the 
veteran's current claim for service connection for peripheral 
neuropathy peripheral neuropathy, to include as due to 
herbicide exposure is a separate and distinct claim from the 
one denied in March 1994 on the basis of changed regulations, 
thereby warranting de novo review.  38 C.F.R. § 3.103(a) 
(1998). 

1.  The RO must adjudicate the veteran's 
claim for service connection for 
peripheral neuropathy, to include as due 
to herbicide exposure on a de novo basis.  
If the RO's determination is adverse to 
the veteran, then he and his 
representative should be furnished with a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

2.  The veteran is free to furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

